The parties, residents of Michigan, were married in Indiana, June 10, 1931. Both had been divorced from previous spouses; she drew alimony and he paid for support of his child. They are of mature years. He lives with his old parents on their farm and, because of their need of his care and presence, it was agreed that the parties would live *Page 292 
with and care for the old folks but, after marriage, she declined to live with him there and wanted the establishment of a house elsewhere. This he could not provide by reason of his financial condition and obligation toward his parents. The marriage was kept secret for some time because she was working. They never were helpmates and, outside of a little financial help extended by him, the parties lived as before marriage.
Plaintiff filed the bill herein to have allotted, set apart and decreed to her the use of such part of defendant's real and personal estate, or such proportion of his income or revenue as the court might determine under the provisions of 3 Comp. Laws 1929, § 12794.
Defendant answered and, in the nature of a cross-bill, asked for and was granted a divorce from the bonds of matrimony on the ground of extreme cruelty. The proofs did not justify the decree.
It is evident he did not care to live with her. She made no real effort toward a relation within the means open to her husband and is in no position to ask separate maintenance. The position of both parties is of their own making and neither is entitled to relief in a court of equity.
This opinion might be enlarged by quotations from the pleadings and evidence but it would be of no benefit to the profession.
The decree is reversed and the bill and cross-bill are dismissed, without costs to either party.
POTTER, C.J., and NELSON SHARPE, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 293